DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/06/2022, with respect to claims 1, and 3-12, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, and 3-12, under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) GRIMM et al., US 20180004211, and previously disclosed prior art reference(s) DELLING, FENDT, CAO, and TAKADA. The grounds for rejection in view of amended claims are provided below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 08/14/2018.
Status of Application
	Claims 1, and 3-14, are pending. Claim 2 has been cancelled. Claims 13 and 14 have been added. Claims 1, and 3-14, will be examined.  Claims 1 and 10 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 07/06/2022.
Objection to Abstract
The abstract of the disclosure is objected to because it contains clerical errors “outputing” and “Paretooplimized” Appropriate correction is required. See MPEP § 608.01(b) for guidelines in the preparation of patent abstracts.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Objections
Claim 3 is objected to because of the following informalities: clerical error in line 3, the word “mode” is missing from the terms “autonomous driving” and “manual driving”.
Claim 7 is objected to because of the following informalities: clerical error in line 16, for the word “or.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 13-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a route source” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “a route source” intended as a memory device from which the route is taken for computing alternative routes? Is the “route source” intended as any route, of a plurality of routes, which has an origination point and a destination point?
For the purpose of examination in this Office Action, the claims 1 and 10 have been interpreted as best understood by the Examiner as an origination point.
The term “minimal,” as used in “minimal travel time,” “ minimal manual travel time,” “minimal amount of transitions,” and “minimal driver stressing cost function” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term  “minimal” meant to be constituting a minimum value? Is the term  “minimal” meant to be barely adequate or the least possible?
For the purpose of examination in this Office Action, the claim 8 has been interpreted as best understood by the Examiner as a minimum numerical value of; travel time, driving time, transition count, and driver stressing cost function.

The term “TM” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.
Claim 1, line 10, and claim 10, line 12, define “TM” as a “manual driving time.”
Claim 7, line 2, defines “TM” as “a manual travel time.”
Claim 8, line 7, defines “TM” as “minimal manual travel time.”
For the purpose of examination in this Office Action, the claims 1 and 10 have been interpreted as best understood by the Examiner as any manual driving time.
Furthermore, within claim 7, the term “TM” is calculated as:             
                
                    
                        T
                    
                    
                        M
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        (
                        1
                        -
                        
                            
                                C
                            
                            
                                i
                            
                        
                        )
                        ∙
                        
                            
                                T
                            
                            
                                i
                            
                        
                    
                
            
        . 
It is not clear by the equation if the term “TM” is meant to be defined as  “minimal manual travel time,” “manual travel time,” or “manual driving time.”
Appropriate correction is required.
The term “realization(s)” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term “realization(s)” meant to be a comprehension of and awareness, a recognition, an understanding, or a summation? Is the term “realization(s)” meant to be an achievement, accomplishment, or fulfillment? Is the term “realization(s)” meant to be coming to an understanding?
For the purpose of examination in this Office Action, the claims 1 and 10 have been interpreted as best understood by the Examiner as each realization being the result of an evaluation.
Claim 1, line 14, and claim 10, line 15, the term “a route” has incorrect antecedent issue.
Claim 7 has a plurality of incorrect antecedent issues; line 2, “a manual…”, line 5, “a route…”, line 9, “a transition count…”, line 11, “a travel time…”, line 11, “a route comprising…”
The claims have been interpreted as best understood by the Examiner as “the manual…”, “the route…”, “the transition count…”, “the travel time…”, “the route comprising…”
Claim 1, lines 14-15, and claim 10, line 17, recite the limitation “the number of Pareto-optimized routes.”  There is insufficient antecedent basis for this limitation in the claim.
The claims have been interpreted as best understood by the Examiner as reducing a number within the set of Pareto-optimized routes.
The dependent claims 3-9, and 11-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1 and 10.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over GRIMM et al., US 20180004211, herein further known as Grim, in view of DELLING et al., NPL -  Pareto Paths with SHARC, herein further known as Delling.
	Regarding claim 1, Grimm discloses a method for determining routes (paragraph [0012]) for an autonomous driving vehicle (paragraph [0015]), the method comprising: computing K alternative routes (paragraph [0010], optional routes) from a route source to a route destination (paragraph [0039]) of the autonomous driving vehicle (paragraph [0015]); evaluating each one of the K alternative routes (paragraphs [0016-0018]), wherein the evaluating comprises determining the K alternative routes (paragraphs [0015-0024]), wherein the K alternative routes comprises a set  (paragraph [0010], optional routes) of optimized routes that are optimized with regard to route constraints (paragraph [0385]) comprising a travel time T (paragraphs [0037], time to arrival, [0228], time to traverse) of the autonomous driving vehicle (paragraph [0015]), a manual driving time TM (paragraphs [0037], [0039], in manual driving) of the autonomous driving vehicle (paragraph [0015]), and a transition count M that indicates a count of transitions from an autonomous driving mode of the autonomous driving vehicle to a manual driving mode of the autonomous driving vehicle in a route (paragraph [0016]); and routing the autonomous driving vehicle (paragraph [0043]) for autonomous driving (paragraph [0014]), wherein the evaluating each one of the K alternative routes (paragraphs [0016-0018]) further comprises executing the following steps with regard to each one of the K alternative routes (paragraphs [0016], and [0018], for each of the respective optional routes): evaluating each realization (paragraphs [0016], route-complexity index) of a corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes) from a plurality of realizations (paragraphs [0016], route-complexity indexes) of the corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes), wherein the realizations  (paragraphs [0016], route-complexity index) of the  corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes) in the plurality of realizations  (paragraphs [0016], route-complexity indexes) of the corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes) differ with regard to the route constraints (paragraph [0218-0219]), wherein the evaluating each realization (paragraphs [0016-0017], route-complexity indexes and determines the vehicle travel route) of the corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes) from a plurality of realizations (paragraphs [0016], route-complexity indexes) of the corresponding alternative route (paragraphs [0016], and [0018], for each of the respective optional routes) 
However, Grimm does not explicitly state determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route; when the set of Pareto-optimized comprises more than P routes, reducing the number of Pareto-optimized routes in the set of Pareto-optimized routes to P; determining a Pareto front of the corresponding alternative route comprising a set of Pareto-optimized route of the corresponding alternative route that are Pareto-optimized with regard to the route constraints; and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route of the corresponding alternative route.
	Delling teaches determining a Pareto front of the K alternative routes (page 128, Pareto Path, and page 133, Pareto-paths), wherein the Pareto front (page 128, Pareto Path Graph, PPG-edge) of the K alternative routes (page 128, Pareto Path, and page 133, Pareto-paths) comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route (page 133, tightened definition of dominance (with varying ε) during preprocessing and queries); when the set of Pareto-optimized comprises more than P routes (page 126, unattractive paths), reducing the number of Pareto-optimized routes (page 129, edge-reduction step) in the set of Pareto-optimized routes to P (page 127, only allow other paths if they do not yield too long of a delay); determining a Pareto front of the corresponding alternative route (page 128, Pareto Path Graph, PPG-edge) comprising a set of Pareto-optimized route of the corresponding alternative route that are Pareto-optimized with regard to the route constraints (at least page 134, constraints); and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route of the corresponding alternative route (at least page 129, insert in to the graph).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route; when the set of Pareto-optimized comprises more than P routes, reducing the number of Pareto-optimized routes in the set of Pareto-optimized routes to P; determining a Pareto front of the corresponding alternative route comprising a set of Pareto-optimized route of the corresponding alternative route that are Pareto-optimized with regard to the route constraints; and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route of the corresponding alternative route as taught by Delling.
One would be motivated to modify Grimm in view of Delling for the reasons stated in Delling introduction paragraph; speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	Regarding claim 3, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
Grimm discloses further the route constraints further comprise a stressing cost function indicating a stress caused to a driver (paragraph [0017], and claim 6) by the transitions from the autonomous driving to the manual driving in the route (paragraph [0016]).
Regarding claim 4, the combination of Grimm, and Delling, disclose all elements of claim 3 above.
Grimm discloses further the route constraints (paragraphs [0016-0018], indexes) further comprise autonomous travel time (paragraph [0045]).
Regarding claim 5, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
Grimm discloses further the K alternative routes are computed with regard to a digital road map comprising roads divided into corresponding road sections, and wherein each one of the K alternative routes is a path of corresponding road sections (paragraphs [0222], and [0255]).
Regarding claim 10, all limitations have been examined with respect to the method in claim 1. The apparatus disclosed in claim 10 can clearly perform the methods of claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.
Regarding claim 13, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
However, Grim does not explicitly state the set of Pareto-optimized routes is reduced by selecting routes having a maximal acceptable supplementary travel time with respect to a fastest Pareto-optimized route of the set of Pareto-optimized routes.
Delling teaches the set of Pareto-optimized routes is reduced (page 129, edge-reduction step) by selecting routes having a maximal acceptable supplementary travel time (page 133, travel time) with respect to a fastest Pareto-optimized route (page 135, quickest route) of the set of Pareto-optimized routes (page 133, tightened definition of dominance (with varying ε) during preprocessing and queries).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including the set of Pareto-optimized routes is reduced by selecting routes having a maximal acceptable supplementary travel time with respect to a fastest Pareto-optimized route of the set of Pareto-optimized routes as taught by Delling.
One would be motivated to modify Grimm in view of Delling for the reasons stated in Delling introduction paragraph; speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
Grimm discloses further maximize a weighted quality measure (paragraphs [0134-0135], factors data road-quality, [0222], [0241], [0255], [0281] weighting).
However, Grim does not explicitly state the reducing number of Pareto-optimized routes in the set of Pareto-optimized routes comprises selecting from the set of Pareto-optimized routes one or more Pareto-optimized routes.
Delling teaches the reducing number of Pareto-optimized routes (page 129, edge-reduction step) in the set of Pareto-optimized routes comprises selecting from the set of Pareto-optimized routes one or more Pareto-optimized routes (page 133, tightened definition of dominance (with varying ε) during preprocessing and queries).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including reducing number of Pareto-optimized routes in the set of Pareto-optimized routes comprises selecting from the set of Pareto-optimized routes one or more Pareto-optimized routes as taught by Delling.
One would be motivated to modify Grimm in view of Delling for the reasons stated in Delling introduction paragraph; speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grimm, and Delling, further in view of FENDT, US 20210072768, herein further known as Fendt.
Regarding claim 6, the combination of Grimm and Delling discloses all elements of claim 1 above.
However, Grimm does not explicitly state wherein the taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section.
Fendt teaches taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section (paragraph [0045]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section as taught by Fendt.
One would be motivated to modify Grimm in view of Fendt for the reasons stated in Fendt paragraph [0004], a more robust system for increased safety during autonomous vehicle operation.  Furthermore, the vehicle can more safely navigate by utilizing distance of the vehicle from the roadside, data regarding the course of the road lying ahead, data about a distance from a vehicle driving ahead or similar data.
Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grimm, and Delling, further in view of CAO, US 20180308371, herein further known as Cao.
Regarding claim 8, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
Grim discloses minimal amount of transitions (paragraph [0016]), and minimal driver stressing cost function (paragraph [0017], and claim 6).
Delling teaches reducing number of Pareto-optimized routes (page 129, edge-reduction step) in the set of Pareto-optimized routes to P (page 127, only allow other paths if they do not yield too long of a delay) comprises selecting from the set of Pareto-optimized routes P Pareto-optimized routes that meet one or more criteria (at least page 126): comparison to the Pareto-optimized routes in the set of Pareto-optimized routes (page 133, tightened definition of dominance (with varying ε) during preprocessing and queries).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route; when the set of Pareto-optimized comprises more than P routes, reducing the number of Pareto-optimized routes in the set of Pareto-optimized routes to P; determining a Pareto front of the corresponding alternative route comprising a set of Pareto-optimized route of the corresponding alternative route that are Pareto-optimized with regard to the route constraints; and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route of the corresponding alternative route as taught by Delling.
One would be motivated to modify Grimm in view of Delling for the reasons stated in Delling introduction paragraph; speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
However, the method of Grimm does not explicitly state minimal manual travel time
Cao teaches a method of minimal manual travel time (paragraph [0064]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including minimal manual travel time as taught by Cao.
One would be motivated to modify Grimm in view of  Cao for the reasons stated in Cao paragraph [0009], to realize more efficient path planning using multi-objective path planning.
Additionally, the claimed invention is merely a combination of known elements of vehicle path planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bigio and Delling, further in view of TAKADA et al., US 20200189617, herein further known as Takada.
Regarding claim 11, the combination of Grimm, and Delling, disclose all elements of claim 1 above.
Grimm discloses the manual driving time (paragraphs [0037], [0039], in manual driving) and the transition count M (paragraph [0016])
However, Grimm does not explicitly state road clearance values indicating whether the vehicle can be operated autonomously on an associated road section, the road clearance values being determined from one or more of: a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle.
Fendt teaches road clearance values indicating whether the vehicle can be operated autonomously on an associated road section (paragraph [0045]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Grimm by including road clearance values indicating whether the vehicle can be operated autonomously on an associated road section as taught by Fendt.
One would be motivated to modify Grimm in view of Fendt for the reasons stated in Fendt paragraph [0004], a more robust system for increased safety during autonomous vehicle operation.  Furthermore, the vehicle can more safely navigate by utilizing distance of the vehicle from the roadside, data regarding the course of the road lying ahead, data about a distance from a vehicle driving ahead or similar data.
Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Takada teaches a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle (paragraph [0029]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle as taught by Takada.
One would be motivated to modify Bigio in view of Takada for the reasons stated in Takada paragraph [0004], a robust system to reduce the autonomous driving dangers under a complicated environment .  Furthermore, the more robust system can reduce the number of times of switching to manual driving.
Additionally, the claimed invention is merely a combination of known elements of  a vehicle control device automatically traveling a route, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the method in claim 11. The apparatus disclosed in claim 12 can clearly perform the methods of claim 11. Therefore, claim 12 is rejected under the same rationale as claim 11 above.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669      

/JESS WHITTINGTON/            Examiner, Art Unit 3669